EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the abstract, the excerpt “according to an embodiment” in line 1 is deleted.
In claim 5, lines 3 and 5, “directions” is changed to --direction--.

EXAMINER’S COMMENT
Comment on Examiner’s Amendment
	The Examiner notes the aforementioned amendment to the abstract has been made in order to remove an implied phrase. Implied phrases are not permitted in patent abstracts. See MPEP 608.01(b). The amendment to claim 5 has been made in order to correct a grammatical error.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 5, 2019; December 13, 2019; and July 7, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
EP 3 026 294 (Hayashi) discloses a damper device (1; see Figures 1-6) comprising:
a first rotational element (4) rotatable about a rotational center (Ax);
a second rotational element (2) rotatable about the rotational center,
a third rotational element (3) rotatable about the rotational center:
a first elastic element (5) that is located between the first rotational element and the third rotational element and is elastically compressed by relative rotation of the first rotational element with respect to the third rotational element in one of rotational directions (see Figure 2);
a second elastic element (6) that is located between the third rotational element and the second rotational element and is elastically compressed by relative rotation of the third rotational element with respect to the second rotational element in the one of the rotational directions (see Figure 2);
a support member (7) that is intervenient between the third rotational element and the first elastic element, to support the first elastic element (see Figure 2); and
a restrictor (142e) provided with the third rotational element, to:
rotatably support the support member in a plane orthogonal to the rotational center, and
restrict the support member from rotating beyond a certain angle (see Figure 6 and paragraph [0074]).
Hayashi fails to disclose the restrictor restricts the support member from moving away from the third rotational element in the rotational direction. The prior art fail to fairly show or 
US 5,626,518 (Maki); US 7,445,553 (Nakagaito); and US 8,657,693 (Watari) each set forth similar structures, but similarly, each fail to disclose the restrictor restricts the support member from moving away from the third rotational element in the rotational direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        November 15, 2021